DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response and amendment of 6/15/2022 are acknowledged. Claims 1, 6-8, 10-12, 14-16 and 18-20 have been amended. Claims 2-5, 9 and 13 have been canceled. New claims 21-22 have been added. 


Status of Claims
3.      Claims 1, 6-8, 10-12 and 14-22 are pending in this application. Claims 1, 6-8, 10-12, 14-16 and 18-20 have been amended. Claims 2-5, 9 and 13 have been canceled. New claims 21-22 have been added. Claims 1,16, 20 and new claims 21-22 are under consideration. Claims 6-12, 14-15 and 17-19 have been withdrawn from further consideration as being drawn to non-elected inventions.

Priority
4.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Application No.201911057539.X, filed on 11/01/2019 has been filed.  An English translation of said application has been received on 3/27/2020.

Specific deficiency Sequence Compliance
5.     This application now follows sequence rules. 

Rejection Withdrawn
Claim Rejections - 35 USC § 112
6.      Rejection of claims 1, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, biological deposit requirement is withdrawn in view of applicants’ affidavit 1.132 filed 6/15/2022.
Rejection Maintained
Claim Rejections - 35 USC § 101 
7.      Rejection of claims 1, 16 and 20 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more, is maintained. 
 The rejection was as stated below:

      Claims 1, 16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. Claim 1 is drawn to species of genus Pholiota, Pholiota glutinosior, comprising HMGIM-W1 40054, and having an accession number of CCTCC NO: M 2019414, which is not markedly different from the fungi as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because reciting a new species which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a fungus from its natural habitat and extracting or measuring its known components does not add meaningful limitation, but is only an attempt to generally link the product of nature to a particular technological environment which claims 16 and 20 recite.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because genus Pholiota and Pholiota glutinosior, are natural products. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature. 
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  

Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible.
The claimed species is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the foliar spray mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
It is well established that the mere physical or tangible nature of additional elements such as extracting does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.

Applicants Arguments
8.  Applicants' arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicants argue: 
Claims 1, 16 and 20 are rejected under 35 U.S.C. 101 as being directed to a natural phenomenon. Claims 1, 16, and 20 have been amended to clarify the claimed invention is directed to a domestically cultivated species of genus Pholiota: Pholiota glutinosior. Because Pholiota glutinosior is domestically cultivated, it falls into the composition category of statutorily patentable subject matter and therefore should be patentable. The amendment of the claims is therefore believed to obviate the rejections. Withdrawal of the rejection is respectfully requested.



Office Response
9.  Applicants' arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
 The claims are drawn to a product by a process. Species of genus Pholiota: Pholiota glutinosior is a product of nature, how it is cultivated is not markedly different from the fungi as it occurs in nature. Applicants have not pointed to any characteristic different from those naturally found within Pholiota glutinosior.  
Therefore, applicants amendments do not overcome the rejection; therefore the rejection is maintained. 


New Rejections
Claim Rejections - 35 USC § 101 
10.      New claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. The wild type Pholiota glutinosior naturally comprises a fruiting body , ITS and the described macroscopic morphology. For detailed discussion of the 101 rejection, see the 101 rejection above. 


Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.      Claims 1, 16, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “domestic cultivation” and “domestically cultivated”. It is not clear what applicants intend of reciting said limitations. The metes and bounds of what defines “domestic cultivation” and/or “domestically cultivated have not been clearly defined by the instant specification.  Does the phrase means the growing or rearing of an  agricultural product for the personal use of the occupant of the lot. For instance, does domestic cultivation” and “domestically cultivated” limit the location or the use. Clarification is required to overcome the rejection. 

Conclusion
13.      No claims are allowed.

14.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 21, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645